In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0189V
                                          UNPUBLISHED


    RINA SCHNAUFER,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: July 12, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Hepatitis A (Hep A) Vaccine;
                                                                Shoulder Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Matthew F. Belanger, Faraci Lang, LLP, Rochester, NY, for Petitioner.

Lynn Christina Schlie, U.S. Department of Justice, Washington, DC, for Respondent.


                                 DECISION AWARDING DAMAGES1

      On February 24, 2020, Rina Schnaufer filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of a Hepatitis A (“Hep A”) vaccine that was
administered to her on August 24, 2017. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On June 14, 2021, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On July 12, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $108,456.20
(comprised of $107,500.00 for pain and suffering and $956.20 for out of pocket
expenses). Proffer at 1. In the Proffer, Respondent represented that Petitioner agrees

1  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $108,456.20 (comprised of $107,500.00 for pain and suffering and
$956.20 for out of pocket expenses) in the form of a check payable to Petitioner.
This amount represents compensation for all damages that would be available under §
15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
__________________________________________
                                           )
RINA SCHNAUFER,                           )
                                           )
                  Petitioner,              )
                                           )  No. 20-189V (ECF)
v.                                         )  Chief Special Master Corcoran
                                           )
SECRETARY OF HEALTH                        )
AND HUMAN SERVICES,                        )
                                           )
                  Respondent.             )
__________________________________________)

               RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On June 14, 2020, respondent conceded that entitlement to compensation was appropriate

under the terms of the Vaccine Act. ECF No. 36. Thereafter, Chief Special Master Corcoran

issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine compensation for

her Shoulder Injury Related to Vaccine Administration (“SIRVA”). ECF No. 37.

I.        Items of Compensation

          Based upon the evidence of record, respondent proffers that petitioner should be awarded

$108,456.20. The award is comprised of the following: $107,500.00 for pain and suffering, and

$956.20 for out of pocket expenses. This amount represents all elements of compensation to

which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

 II.       Form of the Award

          The parties recommend that compensation provided to petitioner should be made through

a lump sum payment of $108,456.20, in the form of a check payable to petitioner. Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.
                       Respectfully submitted,

                       BRIAN M. BOYNTON
                       Acting Assistant Attorney General

                       C. SALVATORE D’ALESSIO
                       Acting Director
                       Torts Branch, Civil Division

                       HEATHER L. PEARLMAN
                       Deputy Director
                       Torts Branch, Civil Division

                       LARA A. ENGLUND
                       Assistant Director
                       Torts Branch, Civil Division

                       /s/ LYNN C. SCHLIE
                       Lynn C. Schlie
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 616-3667
                       Fax: (202) 616-4310

Dated: July 12, 2021